UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7323


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DAVID EDWIN KOHN, JR., a/k/a David Johnson, a/k/a Officer David Washington,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:07-cr-00645-TLW-1)


Submitted: November 23, 2021                                 Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Edwin Kohn, Jr., Appellant Pro Se. Derek Alan Shoemake, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Edwin Kohn, Jr., a federal prisoner, appeals from the district court’s order

denying his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. We review a district court’s denial of a compassionate release motion for abuse of

discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021), cert. denied, No.

21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). We have reviewed the record and

discern no abuse of discretion. The district court denied Kohn’s motion after assessing the

applicable 18 U.S.C. § 3553(a) factors and sufficiently explained its reasons for the denial.

See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of

explanation required for denial of compassionate release motion). We therefore affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2